Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, 
	---and--- should be inserted after “;” to bridge all the steps together and to avoid claim 1 being treated as in OR option.

Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 3-12-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,736,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2018/0279262 A1) in view of Si (US 2018/0248642 A1).

Regarding Claim 1. {OR option because no “and” bridging all steps together}
A method at a user equipment, the method comprising: 
receiving, at the user equipment, a set of reference signals, where each of the set of reference signals is periodically transmitted by a network entity {Babaei (US 2018/0279262 A1): Fig.11 wherein a base station may transmit (e.g., unicast, multicast, or broadcast), to a UE, a RACH configuration 1210-Fig.11 via one or more beams, ¶0256 wherein RACH 1210 comprises  a set of one or more random access preambles for system information request and corresponding PRACH resource(s); see also ¶0257 wherein “a UE may select one or more random access preambles from a group A or a group B… A UE may select a random access preamble index randomly (e.g. with equal probability or a normal distribution) from one or more random access preambles associated with a selected group.  If a base station semi-statistically configures a UE with an association between random access preambles and SS blocks, the UE may select a random access preamble index randomly with equal probability from one or more random access preambles associated with a selected SS block and a selected group”; and ¶0258 wherein “a base station may semi-statistically configure a UE with one or more contention free PRACH resources for beam failure recovery request associated with at least one of SS blocks and/or CSI-RSs. If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI-RSs with a RSRP above a second RSRP threshold amongst associated CSI-RSs is available, a UE may select a random access preamble index corresponding to a selected SS block or CSI-RS from a set of one or more random access preambles for beam failure recovery request”}; {OR option because no “and” bridging all steps together}
receiving, via a dedicated radio resource control message, information of a plurality of random access channel preambles and a plurality of reference signals from the set of reference signals {Babaei: ¶0259 wherein a UE may receive, from a base station, a random access preamble index via PDCCH or RRC for a contention free random access procedure}; 
detecting at least one reference signal of the plurality of reference signals {Babaei: ¶0259 wherein If a base station does not configure a UE with at least one contention free PRACH resource associated with SS blocks or CSI-RS... If a base station configures a UE with one or more contention free PRACH resources associated with SS blocks and at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available... If a base station configures a UE with one or more contention free PRACH resources associated with CSI-RSs and at least one CSI-RS with a RSRP above a second RSPR threshold amongst the associated CSI-RSs is available…}; 
selecting a reference signal from the detected at least one reference signal {Babaei: ¶0259 wherein If a base station does not configure a UE with at least one contention free PRACH resource associated with SS blocks or CSI-RS, the UE may select a random access preamble index. If a base station configures a UE with one or more contention free PRACH resources associated with SS blocks and at least one SS block with a RSRP above a first RSRP threshold amongst associated SS blocks is available, the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block. If a base station configures a UE with one or more contention free PRACH resources associated with CSI-RSs and at least one CSI-RS with a RSRP above a second RSPR threshold amongst the associated CSI-RSs is available, the UE may select the at least one CSI-RS and select a random access preamble corresponding to the at least one CSI-RS}; 
transmitting a random access channel preamble of the plurality of random access channel preambles in a contention-free random access procedure, where the random access channel preamble for transmission is determined based on the selected reference signal {Babaei: ¶0260 wherein a UE may perform one or more Msg1 1120-Fig.11 transmissions by transmitting the selected random access preamble}. 
Babaei does not explicitly disclose the italic limitations of “where each of the set of references signal is periodically transmitted by a network entity”.
However, in the same field of endeavor, Si (US 2018/0248642 A1) discloses the italic limitations of “where each of the set of references signal is periodically transmitted by a network entity”{Si: Fig.14 and ¶0163-¶0165, ¶0168-¶0169, ¶0172-¶0173 & see Table 2C-1 wherein a set of 2, 4, 8, 16 & 32 SS blocks being transmitted at common periodicity 10ms, emphasis added}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Si’s teaching to Jung’s system with the motivation being “to reduce the signaling overhead as well as the complexity and power saving for UE searching, e.g., the SS burst set periodicity, the time offset of the 1.sup.st SS block per SS burst, etc”{Si: ¶0165}.
	- Noted that all numbers described steps in Fig.11 of this publication Babaei have typographical errors, e.g. Msg1 as 1220 transmission, ¶0257-¶0262. Please refer to Fig.11 for corrected numbers.

Regarding Claim 2. The method according to claim 1, wherein the method further comprises: 
identifying a plurality of random access channel resources associated with the selected reference signal {Babaei: the identifying step is inherent in the selecting at least one SS block as shown in ¶0259 wherein the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block};
selecting a random access channel resource from the plurality of random access channel resources {Babaei: ¶0259 the UE may select the at least one SS block and select a random access preamble corresponding to the at least one SS block}; and 
transmitting the random access channel preamble on the random access channel resource {Babaei: ¶0260 wherein a UE may perform one or more Msg1 1120-Fig.11 transmissions by transmitting the selected random access preamble}. 

Regarding Claim 5. With the same reasons as set forth in the method according to claim 1, Babaei further discloses wherein the plurality of reference signals comprises a plurality of synchronization signal blocks, where a synchronization signal block of the plurality of synchronization signal blocks comprises at least one synchronization signal {Babaei: ¶0256 wherein “a base station may transmit (e.g., unicast, multicast, or broadcast), to a UE, a RACH configuration 1210 via one or more beams. The RACH configuration 1210 may comprise one or more parameters indicating at least one of following: available set of PRACH resources for a transmission of a random access preamble, initial preamble power (e.g., random access preamble initial received target power), an RSRP threshold for a selection of a SS block and corresponding PRACH resource”}. 

Regarding Claim 6. With the same reasons as set forth in the method according to claim 1, Babaei further discloses wherein the plurality of reference signals comprises a plurality of channel state information reference signals, and wherein the method further comprises: receiving configuration information of a plurality of channel state information reference signal resources; and receiving the plurality of channel state information reference signals on the plurality of channel state information reference signal resources {Babaei: ¶0211 wherein “In downlink, a base station may transmit (e.g., unicast, multicast, and/or broadcast) one or more RSs to a UE. For example, the one or more RSs may be at least one of Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS) 521, CSI-RS 522, DM-RS 523, and/or PT-RS 524”; ¶0217 wherein “a base station may semi-statistically configure a UE with one or more CSI-RS resource sets”; and ¶0258 wherein “a base station may semi-statistically configure a UE with one or more contention free PRACH resources for beam failure recovery request associated with at least one of SS blocks and/or CSI-RSs”, and also ¶0259-¶0260}. 

Regarding Claim 7. With the same reasons as set forth in the method according to claim 1, Babaei further discloses wherein the plurality of reference signals comprises at least one synchronization signal block and at least one channel state information reference signal {Babaei: ¶0258 wherein “a base station may semi-statistically configure a UE with one or more contention free PRACH resources for beam failure recovery request associated with at least one of SS blocks and/or CSI-RSs”, see also ¶0259}. 

Regarding Claim 9. With the same reasons as set forth in the method according to claim 1, further comprising receiving at least a physical downlink shared channel as a response to the transmitted random access channel preamble {Babaei: Msg2 1130-Fig.11-emphasis corrected & ¶0261-¶0262 wherein UE receives Msg2 1130-Fig.1 from base station via downlink channel}, wherein the random access channel preamble is transmitted on a random access channel resource {Babaei: Msg1 1120-Fig.11-emphasis corrected, ¶0260 wherein UE transmits Msg1 1120-Fig.1 by transmitting the selected random access preamble to the base station}. 
	Babaei further discloses that “the radio network (e.g. base station 120-Fig.11, emphasis added) may comprise one or more downlink and/or uplink transport channels.  A diagram in FIG. 5B shows example downlink transport channels comprising Downlink-Shared Channel (DL-SCH) 511, Paging Channel (PCH) 512, and Broadcast Channel (BCH) 513”{Babaei: ¶0209}.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use at least one of a plurality of downlink channels (e.g. PDSCH) as described in Fig.5B to the downlink channel in Fig.11 of Babaei’s system.  This is a common practice.

Regarding Claim 10. The method according to claim 9, further comprising determining a random access radio network temporary identifier based on the random access channel resource {Babaei: ¶0260 wherein “the UE may determine a RA-RNTI associated with a selected PRACH occasions in which a selected random access preamble is transmitted” as Msg2 1120-Fig.11}, wherein receiving at least the physical downlink shared channel is based on the selected reference signal {Babaei: Msg2 1130-Fig.11, ¶0262 wherein UE receives Msg2 1130-Fig.1 from base station via downlink channel } and based on the determined random.

Regarding Claim 13. With the same reasons as set forth in the method according to claim 1, wherein the set of reference signals is periodically transmitted with a common periodicity {Si: Fig.14 and ¶0163-¶0165, ¶0168-¶0169, ¶0172-¶0173 & see Table 2C-1 wherein a set of 2, 4, 8, 16 & 32 SS blocks being transmitted at common periodicity 10ms, emphasis added}. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2018/0279262 A1) in view of Si (US 2018/0248642 A1), as applied to claim(s) 1-2 as above, and further in view of Agiwal (US 2017/0251460 A1).

Regarding Claim 3. With the same reasons as set forth in the method according to claim 2, Babaei does not explicitly disclose wherein the random access channel resource is a time and frequency random access channel resource. 
However, in the same field of endeavor, Agiwal (US 2017/0251460 A1) discloses “wherein the random access channel resource is a time and frequency random access channel resource”{Agiwal: ¶0342 wherein “RACH resource is defined as a time-frequency resource to send RACH preamble”}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Agiwal’s teaching to Jung’s system with the motivation being to “inform (via broadcast or dedicated signaling) whether the UE needs to transmit one or multiple/repeated preamble within a subset of RACH resources; inform the UE using broadcast or dedicated signaling whether it needs to transmit RA preamble using TX beam once or multiple times (one for each RX beam of the eNB); and also inform the UE using broadcast or dedicated signaling whether it needs to transmit RA preamble using multiple TX beams”{Agiwal: ¶0342}.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2018/0279262 A1) in view of Si (US 2018/0248642 A1), as applied to claim(s) 1 as above, and further in view of Park (US 2018/0115943 A1).

Regarding Claim 8. With the same reasons as set forth in the method according to claim 1, Babaei does not explicitly disclose further comprising “monitoring a control channel search space based on the selected reference signal in response to transmitting the random access channel preamble”. 
	However, in the same field of endeavor, Park (US 2018/0115943 A1) discloses “monitoring a control channel search space based on the selected reference signal in response to transmitting the random access channel preamble”{Park: ¶0087 wherein “the BS 209 may separate and configure a common search space for a random access response to be PRACH repetitive transmission level-specific”; ¶0088 wherein “the UE 200 monitors the common search space configured to be separated according to each piece of common control information by the BS 209 in S210”; and ¶0090 “The UE 200 may receive common control information including scheduling information of paging for the corresponding UE 200 or a random access response based on the aforementioned various RNTIs while monitoring the common search space”}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Park’s teaching to Babaei’s system with the motivation being to “provide for separately transmitting common control information according to a coverage enhancement level within a predetermined cell in a case of an MTC UE supporting the coverage enhancement”{Park: ¶0012}. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2018/0279262 A1) in view of Si (US 2018/0248642 A1), as applied to claim(s) 1 as above, and further in view of Takeda (US 2020/0014453 A1).

Regarding Claim 14. With the same reasons as set forth in the method according to claim 1, Babaei does not explicitly disclose further comprising performing mobility measurements on the set of reference signals. 
	However, in the same field of endeavor, Takeda (US 2020/0014453 A1) discloses “performing mobility measurements on the set of reference signals”{Takeda: ¶0093 wherein “the user terminal can learn which SS blocks correspond to active beams based on the association between CSI-RS resources #0 to #3 for beam managements and/or CSI measurements and SS blocks for mobility management”, see also measurement section 405-Fig.12 & ¶0186 wherein “the measurement section 405 performs measurements using mobility measurement signals and/or CSI-RS resources transmitted from the radio base station 10”}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Takeda’s teaching to Babaei’s system with the motivation being “to prevent the occurrence of RLF, when the quality of a specific beam deteriorates” {Takeda: ¶0010} and to provide “beam recovery”{Takeda: ¶0010-¶0011 & ¶0014}.

Allowable Subject Matter
Claims 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claims 15-20=. The prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as in the independent claim 15, as following:
Independent claim 15.
An apparatus comprising: 
a transceiver that receives a set of reference signals, where each of the set of reference signals is periodically transmitted by a network entity, and receives, via a dedicated radio resource control message, information of a plurality of random access channel preambles and a plurality of reference signals from the set of reference signals; and 
a controller coupled to the transceiver, where the controller detects at least one reference signal of the plurality of reference signals, and selects a reference signal from the detected at least one reference signal, wherein the transceiver transmits a random access channel preamble of the plurality of random access channel preambles in a contention-free random access procedure, where the random access channel preamble for transmission is determined based on the selected reference signal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3-12-22 have been fully considered but they are not persuasive. 
A/.  Regarding the Obviousness Double Patenting rejection in the Non-Final Office Action.
-In reply, applicant has filed Terminals Disclaimer for U.S. Patent 10,736,147 to overcome the Obviousness Double Patenting rejection in the Non-Final Office Action.
 
B/. Applicant argued that Babaei and Si do not disclose or suggest receiving, via a dedicated radio resource control (RRC) message, information of a plurality of random access channel preambles and a plurality of reference signals from a set of reference signals, as recited in independent claim 1 and similarly recited in independent claim 15.
-In reply, regarding claim 1, claim 1 is treated under OR option, even though all limitations were addressed as set forth in 103 rejection, and under OR option- with respect to the first limitation of claim 1, e.g. receiving, at the user equipment, a set of reference signals, where each of the set of reference signals is periodically transmitted by a network entity {Babaei (US 2018/0279262 A1): Fig.11 wherein a base station may transmit (e.g., unicast, multicast, or broadcast), to a UE, a RACH configuration 1210-Fig.11 via one or more beams, ¶0256 wherein RACH 1210 comprises  a set of one or more random access preambles for system information request and corresponding PRACH resource(s); see also ¶0257 wherein “a UE may select one or more random access preambles from a group A or a group B… A UE may select a random access preamble index randomly (e.g. with equal probability or a normal distribution) from one or more random access preambles associated with a selected group.  If a base station semi-statistically configures a UE with an association between random access preambles and SS blocks, the UE may select a random access preamble index randomly with equal probability from one or more random access preambles associated with a selected SS block and a selected group”; and ¶0258 wherein “a base station may semi-statistically configure a UE with one or more contention free PRACH resources for beam failure recovery request associated with at least one of SS blocks and/or CSI-RSs. If at least one of SS blocks with a RSRP above a first RSRP threshold amongst associated SS blocks or at least one of CSI-RSs with a RSRP above a second RSRP threshold amongst associated CSI-RSs is available, a UE may select a random access preamble index corresponding to a selected SS block or CSI-RS from a set of one or more random access preambles for beam failure recovery request”}.
Babaei does not explicitly disclose the italic limitations of “where each of the set of references signal is periodically transmitted by a network entity”.
However, in the same field of endeavor, Si (US 2018/0248642 A1) discloses the italic limitations of “where each of the set of references signal is periodically transmitted by a network entity”{Si: Fig.14 and ¶0163-¶0165, ¶0168-¶0169, ¶0172-¶0173 & see Table 2C-1 wherein a set of 2, 4, 8, 16 & 32 SS blocks being transmitted at common periodicity 10ms, emphasis added}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Si’s teaching to Jung’s system with the motivation being “to reduce the signaling overhead as well as the complexity and power saving for UE searching, e.g., the SS burst set periodicity, the time offset of the 1.sup.st SS block per SS burst, etc”{Si: ¶0165}. Hence, 103 rejection to claim 1 is proper and stands.
-Also, regarding the argued limitation as set forth as above to claim 1, the applicant’s argument is not persuasive, because claim 1 was under OR option, thus the first limitation of claim 1 as set forth in 103 rejection is taught by Babaei in view of Si. Hence, 103 rejection to claim 1 stands.
-In reply, regarding claim 15, the applicant’s argument is found persuasive, therefore, 103 rejection to claim 15 is withdrawn and claim 15 is found patentable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasukawa (US 2021/0127424 A1) discloses a user equipment communicating with a base station in a wireless communication system including the base station and the user equipment, the user equipment including: a storage unit configured to store correspondence information where an identifier of a beam formed by the base station and configuration information used for transmission of a random access signal are associated with each other; a selection unit configured to select a specific beam on the basis of reception quality of signals transmitted from the base station by using a plurality of different beams and select configuration information corresponding to the specific beam on the basis of the correspondence information; and a transmission unit configured to transmit the random access signal to the base station by using the configuration information selected by the selection unit {Fig.6}.

Park (US 2018/0270713 A1) discloses a wireless device receiving from a base station, first message(s) comprising configuration parameters of at least one of: logical channel(s); or radio bearer(s). The wireless device receives from the base station, a second message indicating an RRC state transition of the wireless device from an RRC connected state to an RRC inactive state. The wireless device being in the RRC inactive state selects a first cell based on the configuration parameters. The wireless device transmits to the base station, a random access preamble via the first cell {Figs.10, 30, 36-39}.

Qian (US 2020/0068616 A1) discloses a communication method and system for converging a 5.sup.th-Generation (5G) communication system for supporting higher data rates beyond a 4.sup.th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. Compared to the prior art, the present invention transmits a multiple of subsequences in a preamble sequence at a multiple of random access transmission occasions by using design of random access channel structure so as to increase the success rate of the detection and access efficiency {Fig.5}.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464